Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page11of
                                                               of16
                                                                  16PageID
                                                                    PageID1781
                                                                           517



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 MICHAEL A. RIVERS,

                      Petitioner,

 v.                                                      Case No: 6:18-cv-203-Orl-78EJK
                                                                  (6:13-cr-87-Orl-40TBS)

 UNITED STATES OF AMERICA,

                      Respondent.
                                          /

                                          ORDER

        THIS CAUSE is before the Court on Petitioner Michael A. Rivers’ Amended Motion

 to Vacate, Set Aside, or Correct Sentence (“Motion to Vacate,” Doc. 7) filed pursuant to

 28 U.S.C. § 2255. Respondent filed a Response and a Supplemental Response to the

 Motion to Vacate (“Response,” and “Supplemental Response,” Doc. Nos. 14 & 17) in

 compliance with this Court’s instructions. Petitioner filed a Reply, Addendum to the Reply,

 and Supplemental Replies to the Response and Supplemental Response (Doc. Nos. 32,

 34, 36, & 39).

        Petitioner asserts seven grounds in his Motion to Vacate. For the following

 reasons, the Motion is denied.

                                    I. PROCEDURAL HISTORY

        A grand jury charged Petitioner by Second Superseding Indictment with conspiracy

 to commit wire fraud (Count One) in violation of 18 U.S.C. § 1349, wire fraud (Counts Two

 through Nine) in violation of 18 U.S.C. §§ 1343 and 2, conspiracy to commit money

 laundering (Count Ten) in violation of 18 U.S.C. § 1956(h), money laundering (Counts
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page22of
                                                               of16
                                                                  16PageID
                                                                    PageID1782
                                                                           518



 Eleven through Eighteen) in violation of 18 U.S.C. §§ 1957(a) and 2, and aggravated

 identity theft (Counts Nineteen through Twenty-One) in violation of 18 U.S.C. §§

 1028A(a)(1) and 2. (Criminal Case No. 6:13-cr-87-Orl-40TBS, Doc. 130.) 1 Petitioner

 entered an open plea of guilty to all counts before Magistrate Judge Thomas B. Smith.

 (Doc. 14-5.) Magistrate Judge Smith filed a Report and Recommendation, recommending

 that the plea be accepted and that Petitioner be adjudicated guilty of Counts One through

 Twenty-One. (Criminal Case, Doc. 159.) The Court accepted the plea and adjudicated

 Petitioner guilty. (Criminal Case, Doc. 173.) The Court sentenced Petitioner to a total 204-

 month term of imprisonment, consisting of concurrent 180-months terms for Counts One

 through Nine, concurrent 120-month terms for Counts Ten through Eighteen, and to two-

 year terms for Counts Nineteen, Twenty, and Twenty-One with these sentences running

 concurrently to each other but consecutively to the sentences for Counts One through

 Eighteen. (Criminal Case, Doc. 274.) Petitioner appealed, and the Eleventh Circuit Court

 of Appeals affirmed. (Doc. 14-4.)

                                     II. LEGAL STANDARD

          The Supreme Court of the United States in Strickland v. Washington, 466 U.S. 668

 (1984), established a two-part test for determining whether a convicted person is entitled

 to relief on the ground that his counsel rendered ineffective assistance: (1) whether

 counsel’s performance was deficient and “fell below an objective standard of

 reasonableness”; and (2) whether the deficient performance prejudiced the defense. Id.

 at 687-88. The prejudice requirement of the Strickland inquiry is modified when the claim

 is a challenge to a guilty plea based on ineffective assistance. See Hill v. Lockhart, 474



 1   Criminal Case No. 6:13-cr-87-Orl-40TBS will be referred to as “Criminal Case.”


                                              2
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page33of
                                                               of16
                                                                  16PageID
                                                                    PageID1783
                                                                           519



 U.S. 52, 58-59 (1985). To satisfy the prejudice requirement in such claims, “the defendant

 must show that there is a reasonable probability that, but for counsel’s errors, he would

 not have pleaded guilty and would have insisted on going to trial.” Id. at 59.

        A court must adhere to a strong presumption that counsel’s conduct falls within the

 wide range of reasonable professional assistance. Strickland, 466 at 689-90. “Thus, a

 court deciding an actual ineffectiveness claim must judge the reasonableness of

 counsel’s challenged conduct on the facts of the particular case, viewed as of the time of

 counsel’s conduct.” Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

        As observed by the Eleventh Circuit Court of Appeals, the test for ineffective

 assistance of counsel:

        has nothing to do with what the best lawyers would have done. Nor is the
        test even what most good lawyers would have done. We ask only whether
        some reasonable lawyer at the trial could have acted, in the circumstances,
        as defense counsel acted at trial. Courts also should at the start presume
        effectiveness and should always avoid second guessing with the benefit of
        hindsight. Strickland encourages reviewing courts to allow lawyers broad
        discretion to represent their clients by pursuing their own strategy. We are
        not interested in grading lawyers’ performances; we are interested in
        whether the adversarial process at trial, in fact, worked adequately.

 White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under

 those rules and presumptions, “the cases in which habeas petitioners can properly prevail

 on the ground of ineffective assistance of counsel are few and far between.” Rogers v.

 Zant, 13 F.3d 384, 386 (11th Cir. 1994).




                                              3
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page44of
                                                               of16
                                                                  16PageID
                                                                    PageID1784
                                                                           520



                                        III. ANALYSIS 2

        A.     Ground One

        Petitioner asserts counsel rendered ineffective assistance by failing to conduct

 discovery. (Doc. 1 at 15.) In support of this ground, Petitioner complains that counsel (a)

 failed to investigate the indictment and challenge it, (b) failed to investigate the charges,

 (c) gave him only six pages of the 55,000 pages of discovery, (d) failed to file a motion

 for discovery to obtain favorable evidence withheld by the Government, (e) failed to

 request CJA funds for “contractual and business experts as well as medical experts” to

 impeach the Government’s witnesses, (f) failed to “act on . . . written evidence to support

 dismissal of the indictment,” and (g) failed to interview witnesses and told Petitioner that

 he could not contact witnesses without a court order. (Id. at 15-18.) Petitioner maintains

 that the potential witnesses he wanted to call included Joseph Nhumondo, Dorine Nalo,

 Paul Gaza, Adrian Beeson, South Africa VP Barclays Bank, Kenya Commercial Bank VP,

 M2, a mental health expert, and South American Bank representatives. (Id. at 19-22.)

        Petitioner has not demonstrated either deficient performance or prejudice.

 Petitioner has not alleged that but for counsel’s purported conduct, he would not have

 entered the plea and would have proceeded to trial. See Doc. 1 at 15-22. In fact, Petitioner

 only requests the Court to vacate the judgment and release him from prison. (Id. at 42-

 43.) In addition, Petitioner’s contentions that counsel failed to investigate the indictment



 2 Respondent correctly argues that Petitioner’s 28 U.S.C. § 2255 motion was not filed
 within the one-year limitation period. See Doc. 14. However, Petitioner sought an
 extension of time to file his § 2255 motion, and the trial judge granted the motion, giving
 Petitioner through February 5, 2018, to file his § 2255 motion. See Criminal Case, Doc.
 335. Consequently, Petitioner is entitled to equitable tolling through February 5, 2018,
 based on the Court’s extension of time. Petitioner initiated this action under the mailbox
 rule on February 4, 2018. (Doc. 1 at 44.) Therefore, the action is timely.


                                              4
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page55of
                                                               of16
                                                                  16PageID
                                                                    PageID1785
                                                                           521



 and charges, gave him only a few pages of discovery, failed to move for favorable

 evidence withheld by the Government, failed to request CJA funds, and failed to act on

 written evidence to obtain dismissal of the indictment are vague and conclusory. Vague,

 conclusory, or unsupported allegations cannot support a claim of ineffective assistance

 of counsel. Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991). Petitioner has not

 demonstrated that the indictment was subject to dismissal, that the Government withheld

 favorable evidence, that experts were available or could have impeached the

 Government’s witnesses, or that Petitioner’s limited review of the discovery materials

 impeded his defense.

       Furthermore, Petitioner’s allegations are refuted by the record and documents

 submitted by Petitioner. For instance, Petitioner filed an email in which Petitioner’s

 attorney, Andrew Chmelir (“Chmelir”), told Petitioner’s wife/co-defendant to review a

 document with Petitioner because Petitioner did not “want any court related documents

 in his holding cell.” (Doc. 7-1 at 20.) Thus, it appears that Petitioner did not want his

 attorney to give him the voluminous discovery materials. In other emails sent shortly

 before the scheduled trial, Chmelir told Petitioner’s wife that he had not been provided

 contact information to interview any potential defense witnesses, that Petitioner had

 barred him “from contacting, interviewing or speaking with these potential witnesses[,]”

 and that he (counsel) had been “asking for a defense witness list since [his] initial

 involvement in the case.” (Id. at 13, 17-18.) Consequently, Chmelir seemingly had not

 been given a witness list or contact information and had been precluded by Petitioner

 from interviewing some witnesses.

       More importantly, at the plea hearing, the Court explained that Petitioner had the




                                            5
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page66of
                                                               of16
                                                                  16PageID
                                                                    PageID1786
                                                                           522



 right to call witnesses and to compel their attendance, if necessary, and that by entering

 the plea, he would be waiving his right to do so. (Doc. 14-5 at 11.) Petitioner affirmed that

 he understood this. (Id.). Petitioner also affirmed that no one had threatened or coerced

 him to enter the plea, he had no complaints or concerns about his attorney, and he was

 satisfied with his attorney’s representation. (Id. at 24-25.) Petitioner further told the Court

 that he had told the truth. (Id. at 25.) Petitioner’s representations constitute “a formidable

 barrier in any subsequent collateral proceedings. Solemn declarations in open court carry

 a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

 Petitioner, therefore, has not demonstrated that counsel’s performance was deficient or

 that a reasonable probability exists that the outcome of the proceeding would have been

 different but for counsel’s purported failure to conduct discovery. Accordingly, ground one

 is denied.

        B.     Ground Two

        Petitioner contends counsel rendered ineffective assistance by failing to prepare a

 joint defense strategy. 3 (Doc. 7 at 23-24.) Petitioner asserts counsel refused to engage



 3 Petitioner complains that his wife’s attorney, Charles Green (“Green”), took a $95,000
 retainer and agreed to a joint defense. (Doc. 7 at 23.) Petitioner further alleges that Green
 used Chmelir “as a partner in order to separate the joint defense strategies. . . .” (Id.)
 Without providing any evidence, Petitioner maintains that Chmelir received “a healthy
 portion of the $95,000. . . .” (Id.)

        Contrary to Petitioner’s representations, the record establishes that the Court
 appointed Chmelir as CJA counsel to represent Petitioner at Petitioner’s request and
 Chmelir represented him throughout the plea proceedings. See Criminal Case, Doc. Nos.
 45 & 54; Doc. 14-5 at 2. Moreover, emails submitted by Petitioner evidence that Green
 emphatically denied that he represented Petitioner in any manner. (Doc. 7-1 at 11, 14,
 19.) Finally, Petitioner clearly is speculating that Green gave a portion of the $95,000
 retainer to Chmelir because Petitioner states in his § 2255 motion that Green “likely split
 a healthy portion with counsel Chmelir.” (Doc. 7 at 29) (emphasis added). To the extent
 any of Petitioner’s grounds of ineffective assistance of counsel are premised in any way


                                               6
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page77of
                                                               of16
                                                                  16PageID
                                                                    PageID1787
                                                                           523



 in a joint defense for him and his wife, and instead, sought to pit Petitioner’s wife against

 him. (Id. at 24.)

        Petitioner has not established deficient performance or prejudice. Petitioner has

 not explained what the joint defense was that he wished to pursue. Moreover, at the plea

 hearing, the Court advised Petitioner that he would be waiving his right to present a

 defense by entering the plea. (Doc. 14-5 at 11.) Petitioner affirmed that he understood

 this. (Id. at 12.) Petitioner further affirmed that he was entering the plea freely and

 voluntarily and told the Court that he did not have any complaints about his attorney and

 was satisfied with his representation. (Id. at 23-25.) Based on Petitioner’s sworn

 representations, he chose to forego a “joint defense strategy” and enter the plea. Finally,

 Petitioner has not alleged that but for counsel’s failure to prepare a joint defense, he would

 not have entered the plea and would have proceeded to trial. Accordingly, ground two is

 denied.

        C.      Ground Three

        Petitioner asserts counsel rendered ineffective assistance by failing to pursue a

 favorable plea agreement. (Doc. 7 at 25.) In support of this ground, Petitioner maintains

 that counsel gave him two plea agreements from the Government but failed to review

 either offer with him. (Id. at 25, 27-28.) Petitioner contends he did not sign the first plea



 on Green’s actions, they are without merit because Green was not Petitioner’s attorney
 and Petitioner knew this based on the emails Petitioner filed. See Doc. 7 at 30-31
 (Petitioner complaining that Green coerced and coached Petitioner to enter the plea.);
 see also Doc. 7-1 at 11 (Petitioner’s wife telling Green in an email that “we do not want to
 hear any more how Andy’s [Petitioner’s] attorney and [Green] is mine.”); Doc. 7-1 at 17
 (“Petitioner’s wife asking Chmelir in an email why he had not told Petitioner earlier that
 he had made up his mind that Petitioner is guilty so Petitioner could have requested
 another attorney); Doc. 7-1 at 19 (Green advising Petitioner’s wife in an email that “I will
 do nothing to defend [Petitioner] and anything I say will not be helpful to him at trial.”).


                                               7
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page88of
                                                               of16
                                                                  16PageID
                                                                    PageID1788
                                                                           524



 agreement and instead modified it because it contained a false statement. (Id. at 25, 27.)

 Petitioner alleges that he does not know whether counsel gave the revised plea

 agreement to the Government or what the Government’s response was to it. (Id.)

 According to Petitioner, he asked counsel to request an extension of time in January 2014

 to develop a better plea agreement, but counsel instead asked the Court to schedule the

 case for trial. (Id. at 26.) Petitioner also contends that counsel did not conduct any

 discovery, which forced him to enter an open plea, and Green, acting with Chmelir,

 coerced him to enter the plea by advising him he would receive a sentence of less than

 five years. (Id. at 29-30.)

        This claim is speculative and otherwise refuted by the record. It is purely

 speculation that the Government would have been willing to accept Petitioner’s revisions

 to the first plea offer or would have offered Petitioner a better plea agreement had counsel

 sought an extension of time in January 2014. In addition, Petitioner does not explain what

 the Government’s plea offers entailed or why he would have received a lesser sentence

 under those offers.

        Furthermore, the record establishes that Chmelir engaged in plea negotiations,

 Petitioner was aware of this, and Chmelir reviewed the plea offers with Petitioner. At the

 February 18, 2014 status conference, Assistant United States Attorney (“AUSA”)

 Christopher LaForgia told the Court that there had been extensive plea negotiations.

 (Criminal Case, Doc. 308 at 3.) At the plea hearing on March 20, 2014, the Court asked

 Petitioner’s counsel whether the Government had made any plea offers to Petitioner.

 (Doc. 14-5 at 24.) In response, Chmelir advised the Court that there had been extensive

 negotiations and written plea offers made. (Id.) The Court asked Chmelir whether the




                                              8
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                         Filed11/07/19
                                               11/07/19 Page
                                                        Page99of
                                                               of16
                                                                  16PageID
                                                                    PageID1789
                                                                           525



 Government’s offers were fully communicated to Petitioner. (Id.) Chmelir responded that

 he had communicated the offers at length to Petitioner and that a private investigator was

 present “for many of those conversations. . . .” (Id.) Petitioner did not refute counsel’s

 representations and affirmed that he was aware of the plea offers and had rejected them.

 (Id.)

         Petitioner further affirmed that he understood the maximum penalties he faced by

 entering the plea and that his sentence would not be determined until after the

 Presentence Investigation Report was completed. (Doc. 14-5 at 12-13, 16-17.) When

 asked whether he was satisfied with his attorney’s representation and had any complaints

 about counsel, Petitioner did not express dissatisfaction with counsel nor did he indicate

 that counsel failed to review or advise him about the Government’s plea offers. (Id.)

 Petitioner also never indicated that counsel had failed to conduct discovery. 4 Instead,

 Petitioner told the Court that he was satisfied with counsel’s representation and had no

 complaints or concerns. (Id.)

         From counsel’s and Petitioner’s representations, Chmelir sought a favorable plea

 offer, conveyed and explained all plea offers to Petitioner, and Petitioner rejected those

 offers. When he entered the plea, Petitioner knew the maximum penalties he faced and

 that his sentence would not be determined until the sentencing hearing. Petitioner,

 therefore, has not demonstrated deficient performance or that a reasonable probability




 4 To the extent Petitioner complains that counsel failed to conduct discovery, which
 caused him to enter the open plea, this allegation is refuted by emails submitted by
 Petitioner. Specifically, Chmelir explained in an email that he would be reviewing “the
 thousands of documents provided by the government” in preparation for trial and that
 Petitioner had not provided him with contact information to enable him to interview any
 potential defense witnesses. (Doc. 7-1 at 13.)


                                             9
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page10
                                                            10of
                                                               of16
                                                                  16PageID
                                                                    PageID1790
                                                                           526



 exists that the outcome of the proceeding would have been different but for counsel’s

 performance. Accordingly, ground three is denied.

        D.     Ground Four

        Petitioner asserts counsel rendered ineffective assistance by threatening and

 abusing him. (Doc. 7 at 33-35.) According to Petitioner, Chmelir and Green “worked

 together in tandem to ause [sic] severe psychological harm to both Petitioner and his wife

 in order to distort, harass, threaten, abuse, and intimidate Petitioner and his wife.” (Id. at

 34.) In support of this ground, Petitioner references Green’s email to Petitioner’s wife

 wherein he characterizes Petitioner as a criminal, indicates he does not represent

 Petitioner, and tells Petitioner’s wife he intends to “blast” Petitioner. See id.; see also Doc.

 7-1 at 19.

        Petitioner has failed to show deficient performance or prejudice. Petitioner has not

 asserted that but for counsel’s performance, he would not have entered the plea and

 would have proceeded to trial. Moreover, from review of the emails submitted by

 Petitioner, Green advised his client, Petitioner’s wife, to stop being influenced by

 Petitioner. Green’s emails evidence that he told Petitioner’s wife that, if necessary, he

 intended to present a defense to the detriment of Petitioner. Green had a duty to represent

 his client zealously and to give her advice about the case against her and possible

 defenses. Consequently, Green cannot be deemed deficient for expressing his beliefs to

 his client and advising her accordingly.

        Furthermore, there is no evidence that Chmelir’s representation of Petitioner was

 influenced in any way by Green. Instead, Chmelir’s emails establish that his perceptions




                                               10
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page11
                                                            11of
                                                               of16
                                                                  16PageID
                                                                    PageID1791
                                                                           527



 and advice to Petitioner were premised on Petitioner’s actions and the overwhelming

 evidence against Petitioner. For instance, Chmelir stated:

        [Petitioner] has not given me a strategy. He cannot offer me a plausible
        explanation for the [sic] all of the alleged acts of deceit/fraud. My strategy
        can only be based on facts or evidence presented to the jury. [Petitioner]
        does not want to testify on his own behalf. The evidence against him is
        overwhelming.

                                             ***

               Please do not send me anymore ridiculous emails. My patience for
        anything other than focused discussions on a trial defense have been
        exhausted. I cannot change the fact that the evidence of guilt is
        overwhelming – this has been repeated to [Petitioner] since the inception of
        the case. My personal feelings are irrelevant. [Petitioner’s] concerns should
        be based on how the jury will perceive the evidence and nothing more. I will
        defend [Petitioner] to the best of my ability given the significant evidence
        adduced against him, the fact that he refuses to testify in his own defense[,]
        and the absence of any defense witnesses that are available to speak with
        me. I gave [Petitioner] another 3 hours of time today. It would be unethical
        and would constitute malpractice for me to chose [sic] to avoid and ignore
        the incriminating evidence as [Petitioner] has suggested we do.

 (Doc. 7-1 at 16-17.) Therefore, Chmelir considered the evidence against Petitioner and

 gave him advice based on the evidence.

        Finally, at the plea hearing, Petitioner affirmed that no one had used threats,

 duress, or intimidation to get him to enter the plea. (Doc. 14-5 at 23.) Petitioner also

 affirmed that he was satisfied with his attorney and told the Court he did not have any

 complaints or concerns about counsel. Accordingly, ground four is denied.

        E.     Ground Five

        Petitioner asserts counsel rendered ineffective assistance by failing to prepare for

 trial. (Doc. 7 at 36.) In support of this ground, Petitioner complains that counsel failed to

 conduct discovery and investigate viable defenses and discounted Petitioner’s factual




                                              11
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page12
                                                            12of
                                                               of16
                                                                  16PageID
                                                                    PageID1792
                                                                           528



 explanation of the charges. (Id.) Petitioner also contends that he wished to testify, but

 counsel failed to prepare him to do so. (Id. at 37.)

        Petitioner has not demonstrated deficient performance or prejudice. Petitioner

 does not assert that he would have proceeded to trial but for counsel’s purported failure

 to prepare for trial. See Doc. 7 at 36-37. Petitioner also has not explained what testimony

 he would have provided had he testified or what defense he would have presented if he

 had gone to trial. Moreover, Chmelir received more than 55,000 pages of discovery from

 the Government and noted in an email that he intended to review those documents in

 preparation for trial. Chmelir further indicated that Petitioner said he did not want to testify

 and failed to provide Chmelir with the contact information of any potential witnesses. (Doc.

 7-1 at 13, 16.) Consequently, Chmelir did conduct discovery and prepare for trial. Finally,

 at the plea hearing, Petitioner affirmed he understood that he had the right to testify, call

 witnesses, and present defenses. Petitioner acknowledged that he would be waiving

 these rights by entering the plea. (Doc. 14-5 at 11-12.) Petitioner further denied that he

 had any complaints or concerns about counsel’s representation and said he was satisfied

 with counsel. Petitioner’s representations, therefore, refute this ground. Accordingly,

 ground five is denied.

        F.     Ground Six

        Petitioner maintains he received ineffective assistance because Green improperly

 recommended to the Court that Chmelir be appointed to represent Petitioner. (Doc. 7 at

 38, 40.) According to Petitioner, Green and Chmelir “maintained joint financial interests”

 and “Chmelir, appointed by the Court, positioned Petitioner to be left in Green’s

 destructive wake and caused Petitioner to be harmed significantly by . . . Green. . . .” (Id.




                                               12
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page13
                                                            13of
                                                               of16
                                                                  16PageID
                                                                    PageID1793
                                                                           529



 at 38, 39.) Petitioner speculates that discovery would establish that Chmelir received

 financial payments from Green, which caused a conflict of interest. (Id. at 38, 40.)

        As explained by the Eleventh Circuit Court of Appeals:

        A defendant “may waive this conflict of interest and elect to have the
        attorney continue representation, so long as that waiver is knowing,
        intelligent, and voluntary.” United States v. Ross, 33 F.3d 1507, 1524 (11th
        Cir. 1994). Absent such a waiver, “a defendant is entitled to representation
        free of actual conflict.” United States v. Khoury, 901 F.2d 948, 968 (11th Cir.
        1990). “A speculative or hypothetical conflict,” however, “does not violate
        the Constitution.” Id. A defendant must show that his lawyer “actively
        represented conflicting interests,” and that “the actual conflict had an
        adverse effect upon his lawyer’s representation.” Id. (quotation marks
        omitted). He must be able to “point to specific instances in the record to
        suggest an actual conflict or impairment of [his] interest.” Id.; see also
        United States v. Mers, 701 F.2d 1321, 1328 (11th Cir. 1983) (stating that a
        defendant “must make a factual showing of inconsistent interests and must
        demonstrate that the attorney made a choice between alternative courses
        of action”; otherwise “the conflict remain[s] hypothetical”).

 United States v. Rahman, 647 F. App’x 955, 956–57 (11th Cir. 2016).

        Petitioner has not demonstrated that Chmelir had an actual conflict of interest or

 that the alleged conflict had an adverse effect on Chmelir’s representation. Petitioner

 merely speculates that Green paid Chmelir part of the retainer given to Green.

 Furthermore, contrary to Petitioner’s contention, Petitioner’s retained attorney, John

 Benford, requested the Court to appoint Chmelir as CJA counsel. See Criminal Case,

 Doc. Nos. 45, 54, 297. There is no indication that Green sought to have Chmelir

 appointed. In addition, from the emails submitted by Petitioner, Petitioner knew that Green

 was not representing him. Moreover, Petitioner denied that anyone had coerced or

 threatened him to enter the plea and affirmed that he was satisfied with Chmelir’s

 representation and had no concerns or complaints about counsel’s representation.




                                              13
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page14
                                                            14of
                                                               of16
                                                                  16PageID
                                                                    PageID1794
                                                                           530



 Petitioner, therefore, has not established deficient performance or prejudice. Accordingly,

 ground six is denied.

        G.     Ground Seven

        Petitioner contends that the Court lacked subject matter jurisdiction because the

 indictment was subject to dismissal pursuant to Rule 6(d) of the Federal Rules of Criminal

 Procedure. (Doc. Nos. 7 at 14; 9 at 4-22.) In support of this ground, Petitioner asserts that

 AUSA LaForgia and Daniel Eckhart were unauthorized to participate in the grand jury

 proceedings because they had not taken the requisite oath of office. (Doc. 9 at 5.)

 Petitioner notes that he requested the AUSAs’ oaths of office from the Executive Office

 for United States Attorneys (“EOUSA”) and none were located. (Doc. 9 at 1-10.) Petitioner

 submitted copies of the responses he received from the EOUSA, dated November 29,

 2017, January 25, 2018, May 29, 2018, and October 9, 2018, indicating that there were

 no responsive records for AUSA LaForgia and Eckhart. 5 (Doc. Nos. 9 at 21; 32-1 at 1-8.)

 Petitioner, however, notified the Court in his Supplemental Reply that his wife received

 correspondence from the EOUSA on approximately August 6, 2019, that included AUSA

 Eckhart’s and LaForgia’s appointment affidavits signed respectively on November 18,

 2002, and November 21, 2011. (Doc. 36 at 1.) Petitioner does not concede that the

 affidavits are authentic. (Doc. 39.)

        Before an AUSA takes office, he or she is required to take an oath to execute

 faithfully his or her duties. 28 U.S.C. § 544. Rule 6(d) limits the persons who may be

 present while the grand jury is in session. Fed. R. Crim. P. 6(d). Government attorneys




 5The October 9, 2018 responses indicate that “records of former employees [are] not
 maintained by EOUSA. Subject is former employee.” (Doc. 32-1 at 1, 3.)


                                              14
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page15
                                                            15of
                                                               of16
                                                                  16PageID
                                                                    PageID1795
                                                                           531



 are included in the persons who may be present. Id. Rule 6(d) serves “’to ensure that

 grand jurors, sitting without the direct supervision of a judge, are not subject to undue

 influence that may come with the presence of an unauthorized person.’” United States v.

 Mechanik, 475 U.S. 66, 70 (1986) (quoting United States v. Mechanik, 735 F.2d 136, 139

 (4th Cir. 1984), aff’d in part, rev’d in part, 475 U.S. 66). Consequently, violations of Rule

 6(d) may warrant dismissal of the indictment if the issue is raised prior to the

 commencement of trial. See Mechanik, 475 U.S. at 69-70. However, where the defendant

 has been convicted, “any error in the grand jury proceeding connected with the charging

 decision was harmless beyond a reasonable doubt.” Mechanik, 475 U.S. at 70; see also

 United States v. Hansel, 70 F.3d 6, 8 (2d Cir. 1995) (“[A]ny error in the grand jury

 proceedings must be considered harmless in light of Hansel’s guilty plea.”).

        Petitioner has not established a violation of Rule 6(d). Petitioner admits that his

 wife received AUSA Eckhart’s and LaForgia’s appointment affidavits, signed prior to the

 grand jury proceeding, from the EOUSA. Although Petitioner contests the authenticity of

 the documents, it appears that AUSA LaForgia’s and Eckhart’s participation in the

 proceeding did not violate Rule 6(d). More importantly, Petitioner knowingly and

 voluntarily entered a guilty plea. Therefore, any error in the grand jury proceeding

 connected with the Second Superseding Indictment was harmless beyond a reasonable

 doubt. Accordingly, ground seven is denied.

        Any of Petitioner’s allegations not specifically addressed herein have been found

 to be without merit.

        Accordingly, it is hereby ORDERED and ADJUDGED as follows:




                                              15
Case
Case6:13-cr-00087-PGB-T_S
     6:18-cv-00203-WWB-EJKDocument
                           Document344
                                     40 Filed
                                        Filed11/07/19
                                              11/07/19 Page
                                                       Page16
                                                            16of
                                                               of16
                                                                  16PageID
                                                                    PageID1796
                                                                           532



           1. Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence (Doc. 7) is

               DENIED, and this case is DISMISSED with prejudice.

           2. The Clerk of the Court shall enter judgment accordingly and is directed to

               close this case.

           3. The Clerk of the Court is directed to file a copy of this Order in criminal case

               number 6:13-cr-87-Orl-40TBS and to terminate the motions (Criminal Case,

               Doc. 336) pending in that case.

           4. This Court should grant an application for certificate of appealability only if

               the Petitioner makes “a substantial showing of the denial of a constitutional

               right.” 28 U.S.C. § 2253(c)(2). Petitioner has failed to make a substantial

               showing of the denial of a constitutional right. 6 Accordingly, a Certificate of

               Appealability is DENIED in this case.

        DONE and ORDERED in Orlando, Florida on November 7, 2019.




 Copies furnished to:

 Counsel of Record




 6“The district court must issue or deny a certificate of appealability when it enters a final
 order adverse to the applicant.” Rules Governing Section 2255 Proceedings for the United
 States District Courts, Rule 11(a).


                                              16
